McInturff, J.
(dissenting)—I respectfully dissent from my colleagues. The last sentence of the accomplice instruction reads: "The word 'aid' means all assistance whether given by words, acts, encouragement, support or presence." My concern is whether the jury understood that Ms. Rotunno, to be an accomplice by presence, must also be "ready to assist" the perpetrator. It could have convicted Ms. Rotunno by presence alone under the given accomplice instruction. This is particularly important where no one saw the commission of the crime. How the crime was committed, or who participated in it is completely circumstantial.
In State v. Wanrow, 88 Wn.2d 221, 237, 559 P.2d 548 (1977), the court set forth the standard for reviewing instructions which are an incomplete statement of the law:
When the record discloses an error in an instruction given on behalf of the party in whose favor the verdict was returned, the error is presumed to have been prejudicial, and to furnish ground for reversal, unless it affirmatively appears that it was harmless. . . .
A harmless error is an error which is trivial, or formal, or merely academic, and was not prejudicial to the substantial rights of the party assigning it, and in no way affected the final outcome of the case.
The State argues the instruction was sufficient for Ms. Rotunno to argue her theory of the case. However, under RCW 9A.08.020, a person is an accomplice when he knowingly "solicits, commands, encourages, or requests" the commission of a crime, or aids in its planning or commission. Mere presence at the scene of the crime is not enough to establish liability as an accomplice. In re Wilson, 91 Wn.2d 487, 491, 588 P.2d 1161 (1979); State v. McKeown, 23 Wn. App. 582, 588, 596 P.2d 1100 (1979). Although the *907trial court has wide discretion to determine the wording of instructions, the last sentence of the challenged instruction could reasonably be construed to allow the jury to find the defendant guilty as an accomplice merely on the basis of her knowing presence at the scene of the crime.5
An instruction must be framed to preclude a jury from drawing the wrong conclusion; it is not sufficient if it is drawn in such a way that a jury may reach the right conclusion. The instruction should be clear, explicit, and free from ambiguity, otherwise it may confuse and mislead the jury. The majority agrees the instruction was inartfully drawn and rearranged the instruction to indicate how it could have more clearly advised the jury. But, the jury should neither be required to perform mental gymnastics nor be well versed in the intricacies of the English language to clearly understand the instruction.
The trial court had before it the total WPIC 10.51, 11 Wash. Prac. 97, accomplice instruction but deleted the last sentence, which states: "A person who is present at the scene and is ready to assist by his or her presence is aiding in the commission of the crime." That clarifies to the lay juror that presence alone is not sufficient. State v. Aiken, 72 Wn.2d 306, 349, 434 P.2d 10 (1967), rev'd on other grounds, 403 U.S. 946, 29 L. Ed. 2d 856, 91 S. Ct. 2283 (1971). In the foreword to the Washington Pattern Jury Instructions (11 Wash. Prac.), on page v, our Supreme Court recommended the use of these pattern jury instructions for "simple, brief, unbiased statements of the law." By utilizing the last sentence included in WPIC 10.51, the lay juror would have been adequately apprised of the law and the possibility of confusion negated.
Since I am unable to say the misleading instruction "in no way affected the final outcome of the case," I would *908reverse the judgment of the Superior Court and remand the case for a new trial.
Reconsideration denied January 16, 1981.
Review granted by Supreme Court March 27, 1981.

Ms. Rotunno's brief notes an accomplice instruction was not given in the companion case of State v. Goettel, where the codefendant, Ms. Goettel, was acquitted.